Citation Nr: 0328838	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-08 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
headaches, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from April 1985 to December 
1992.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from an adverse rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  The veteran testified at a 
personal hearing before the undersigned Veterans law Judge at 
the RO in June 2002.

During the appeal process, the veteran's original VA claims 
folder was unfortunately lost.  An extensive search for the 
original claims folder has been conducted to no avail.  A 
"rebuilt" claims folder has been put together which is 
comprised of the few relevant records which are available 
concerning the case, including the hearing transcript from 
the veteran's June 2002 hearing.  This rebuilt claims folder 
is the file now before the Board.


FINDING OF FACT

The veteran's service-connected headaches more nearly 
approximate very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent for 
service-connected headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a disability evaluation 
in excess of the currently assigned 30 percent for his 
service-connected headaches.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Specific schedular criteria

Migraine headache disorders with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  
Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month warrants a 30 
percent disability evaluation.  A 10 percent evaluation 
requires characteristic prostrating attacks averaging one in 
two months over the last several months.  A zero percent 
evaluation is warranted for migraine headaches with less 
frequent attacks.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002). 

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

It is again noted that the original claims folder was lost 
through no fault of the veteran.  Most of the original 
documents relating to the veteran's claim were contained in 
the missing original folder.  There appears to be no 
realistic expectation that the original file will be 
recovered.  

The Board believes that the information and evidence 
contained in the reconstructed claims folder provides a 
sufficient basis upon which to decide this claim.  In this 
connection, the Board recognizes its heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule, especially in light 
of missing medical records.  See O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  

The Board additionally observes as a preliminary matter that 
given the result reached in this appeal, the there has been 
adequate VA compliance with the notice and duty to assist 
provisions of the law.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159 (2003).  In particular, it appears that the 
veteran has been accorded VA examination in the past, as 
indicated by the hearing transcript (see below).  Given the 
nature of the service-connected disability, which is not 
amenable to physical examination or further diagnostic 
testing, the Board believes that scheduling the veteran for 
another examination would serve no useful purpose.    

The veteran testified at his June 2002 personal hearing that 
he has severe headaches 2-3 times a week lasting from 4-6 
hours at a time (hearing transcript, page 3); that his 
headaches have adversely affected his employability 
(transcript, p. 8); and that he is unable to take the only 
medication that has helped him because of adverse side 
effects (transcript p. 12).  

At the hearing, the veteran's representative quoted from a 
July 1998 VA compensation and pension examination (the report 
of which is now missing from the record on appeal) which 
stated that the veteran's headaches occurred 3 times a week 
with vomiting, photophobia and phonophobia.  The 
representative also quoted from a December 2000 compensation 
and pension examination (the report of which is also missing) 
which stated that the veteran's migraine headaches were very 
severe, compelling him to lie down in a dark, quiet room for 
a few hours at a time (transcript, pps. 3-4).  

The above testimony contains credible statements from the 
veteran as to the severity of his service-connected 
headaches, supported by findings taken from prior VA 
examinations.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) 
[in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  With application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that the disability picture for the veteran's service-
connected headaches more nearly approximates the criteria for 
an evaluation of 50 percent under the criteria of Diagnostic 
Code 8100 because there is evidence that the veteran has 
constant, severe headaches that affect his ability to 
function and work.  See 38 C.F.R. § 4.7, 4.124a, Diagnostic 
Code 8100 (2003).  

A rating of 50 percent is the maximum rating provided under 
Diagnostic Code 8100.  There is no other applicable code that 
could provide a higher rating.




ORDER

A disability rating of 50 percent for headaches is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  The appeal is allowed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



